          CASE 0:21-cv-01593-JRT-HB Doc. 1 Filed 07/09/21 Page 1 of 16




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Terrell Harris,
                                                          Case No. 0:21-cv-1593
        Plaintiff,
v.
                                                              COMPLAINT
Hunter Warfield, Inc.,
                                                       JURY TRIAL DEMANDED
        Defendant.


                                    INTRODUCTION

1.     The United States Congress has found abundant evidence of the use of abusive,

       deceptive, and unfair debt collection practices by many debt collectors, and has

       determined that abusive debt collection practices contribute to the number of

       personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of

       individual privacy. Congress wrote the Fair Debt Collection Practices Act, 15

       U.S.C. § 1692 et seq., to eliminate abusive debt collection practices by debt

       collectors, to ensure that those debt collectors who refrain from using abusive debt

       collection practices are not competitively disadvantaged, and to promote consistent

       State action to protect consumers against debt collection abuses.

2.     This action arises out of violations of the Fair Debt Collection Practices Act

       (“FDCPA”), 15 U.S.C. § 1692 et seq., by Defendant and its collection agents in their

       illegal efforts to collect a consumer debt from Plaintiff.




                                             -1-
       CASE 0:21-cv-01593-JRT-HB Doc. 1 Filed 07/09/21 Page 2 of 16




                                    JURISDICTION

3.   Jurisdiction of this Court arises under U.S.C. § 1692k(d) and 28 U.S.C. § 1367 for

     supplemental state law claims.

4.   Venue is proper because the acts and transactions occurred here, Plaintiff formerly

     resided in Minnesota, and Defendant transacts business here.

5.   Defendant has transacted business within the State of Minnesota by attempting to

     collect a debt from Plaintiff via the telephone and mails for a debt that was allegedly

     incurred while Plaintiff was located within and permanently residing within the

     State of Minnesota.

6.   Defendant has transacted business within the State of Minnesota by operating a

     collection agency, making collection calls into Minnesota, and directing debt

     collection activities to Minnesota.

                                       PARTIES

7.   Plaintiff Terrell Harris (hereinafter “Plaintiff”) is a natural person who resides in the

     City of Mason, County of Warren, State of Ohio, and is a “consumer” as that term

     is defined by 15 U.S.C. § 1692a(3) or a person affected by a violation of that law.

8.   Plaintiff has suffered an injury in fact that is fairly traceable to Defendant’s conduct

     and that is likely to be redressed by a favorable decision in this matter.

9.   Defendant Hunter Warfield, Inc., (hereinafter “Defendant”) is a collection agency

     operating from an office address of 4620 Woodland Corporate Blvd., Tampa, FL

     33614, and is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).




                                            -2-
        CASE 0:21-cv-01593-JRT-HB Doc. 1 Filed 07/09/21 Page 3 of 16




                             FACTUAL ALLEGATIONS

10.   Within one year immediately preceding the filing of this complaint, Defendant

      attempted to collect from Plaintiff a financial obligation that was primarily for

      personal, family or household purposes, and is therefore a “debt” as that term is

      defined by 15 U.S.C. § 1692a(5), namely, an obligation for an apartment rental

      application in the State of Minnesota.

11.   Plaintiff disputes this alleged debt, the final bill on this account, and any remaining

      balance, and is represented by the undersigned counsel both with respect to this debt

      and to the claims made herein.

                     Defendant’s Illegal Add-On Charges To Debt

12.   Sometime on or around October 2017, Plaintiff incurred an alleged debt to Indigo

      at BCS Apartments in Bloomington Minnesota(“Debt”) which was a $125

      application fee for apartment that the Plaintiff wanted to rent.

13.   Indigo rejected Plaintiff’s apartment application and asserted that the “free”

      application was only free when it accepted an application.

14.   Plaintiff disagreed with this assertion, never agreed to pay an application fee of $125

      and refused to pay this alleged debt since Indigo had represented to him that the

      application was “free.”

15.   In June 2021, Plaintiff reviewed his consumer credit reports and noted an entry from

      Defendant on his Equifax report that indicated that this $125 apartment rental fee

      debt with Indigo had now increased to $151.




                                            -3-
        CASE 0:21-cv-01593-JRT-HB Doc. 1 Filed 07/09/21 Page 4 of 16




16.   Defendant repeatedly added interest and/or late fees on this alleged debt, increasing

      the debt from its original amount of $125 up to $151.

17.   On or about June 7, 2021, Plaintiff called Defendant to speak with it about this

      alleged debt to Indigo.

18.   During the course of this phone call, Plaintiff negotiated this debt from the claimed

      $151 down to $130 with the Defendant and ultimately paid the $130 or $5 more

      than the original alleged amount.

19.   The FDCPA prohibits to addition of any amount over and above the principal

      amount of the debt unless that additional amount is permitted by the contract

      underlying the debt or otherwise permitted by law.

20.   Plaintiff never agreed to pay interest in any amount on this alleged debt because he

      did not agree that he even owed the alleged debt for the “free” apartment rental

      application. See Tate v. Ballard, 243 Minn. 353, 360, 68 N.W.2d 261, 266 (1954)

      (“Liability for interest is purely contractual, and a person is not chargeable therewith

      unless he has agreed to its imposition. County of Redwood v. Winona & St. Peter

      Land Co., 40 Minn. 512, 41 N.W. 465, 42 N.W. 473.”)

21.   There is no agreement between Plaintiff and Indigo underlying this debt that

      permitted these collection fees by Defendant and these fees are not otherwise

      permitted by law.

22.   Defendant’s demands from Plaintiff for payment for amounts not due and owing on

      this judgment obligation was fraud, because it intended that Plaintiff would rely on

      its representations as to the amount of additional interest on this judgment


                                            -4-
        CASE 0:21-cv-01593-JRT-HB Doc. 1 Filed 07/09/21 Page 5 of 16




      obligation, and Plaintiff in fact relied on those material misrepresentations to his

      detriment.

23.   It was a false and deceptive debt collection practice for Defendant to misrepresent

      the amount due and owing by Plaintiff for this debt.

24.   Defendant’s addition of $26 in late charges to Plaintiff’s alleged debt to Indigo was

      also a violation of numerous and multiple provisions of the FDCPA.

25.   The above-described communications and conduct from Defendant toward Plaintiff

      represent numerous and multiple violations of the FDCPA, including but not limited

      to 15 U.S.C. §§ 1692d, 1692e, 1692e(2), 1692e(5), 1692e(10), 1692e(11), 1692f,

      and 1692f(1), amongst others, as well as violations of Minnesota law.

                                        Summary

26.   The above-described collection conduct by Defendant in its efforts to collect this

      alleged debt from Plaintiff were oppressive, deceptive, misleading, unfair and illegal

      communications in an attempt to collect this alleged debt, all done in violation of

      numerous and multiple provisions of the FDCPA.

27.   These collection actions taken by Defendant, and the collection employees

      employed by Defendant, were made in violation of multiple provisions of the

      FDCPA, including but not limited to all of the provisions of those laws cited herein.

28.   These violations by Defendant were knowing, willful, negligent and/or intentional,

      and Defendant did not maintain procedures reasonably adapted to avoid any such

      violations.

29.   Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused


                                            -5-
        CASE 0:21-cv-01593-JRT-HB Doc. 1 Filed 07/09/21 Page 6 of 16




      Plaintiff to suffer concrete and particularized harm because the FDCPA provides

      Plaintiff with the legally protected right to be treated fairly and truthfully with

      respect to any action for the collection of any consumer debt.

30.   Defendant’s deceptive, misleading and unfair representations with respect to its

      collection effort were material misrepresentations that affected and frustrated

      Plaintiff’s ability to intelligently respond to Defendant’s collection efforts because

      Plaintiff could not adequately respond to the Defendant’s demand for payment of

      this debt.

                              Respondeat Superior Liability

31.   The acts and omissions herein of the individuals employed to collect debts by

      Defendant, and the other debt collectors employed as agents of Defendant who

      communicated with Plaintiff as further described herein, were committed within the

      time and space limits of their agency relationship with their principal, Defendant.

32.   The acts and omissions by these individuals and these other debt collectors were

      incidental to, or of the same general nature as, the responsibilities these agents were

      authorized to perform by Defendant in collecting consumer debts.

33.   By committing these acts and omissions against Plaintiff, these individuals and

      these other debt collectors were motivated to benefit their principal, Defendant.

34.   Defendant is therefore liable to Plaintiff through the Doctrine of Respondeat

      Superior for the intentional and negligent acts, errors, and omissions done in

      violation of state and federal law by its collection employees, including but not

      limited to violations of the federal law cited herein in its attempts to collect this debt


                                             -6-
         CASE 0:21-cv-01593-JRT-HB Doc. 1 Filed 07/09/21 Page 7 of 16




      from Plaintiff.

                                    TRIAL BY JURY

35.   Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues

      so triable.

                                CAUSES OF ACTION

                                       COUNT I.

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                15 U.S.C. § 1692 et seq.

36.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.

37.   The foregoing acts and omissions of Defendant and its agents constitute numerous

      and multiple violations of the FDCPA including, but not limited to, each and every

      one of the above-cited provisions of the FDCPA, 15 U.S.C. § 1692 et seq., with

      respect to Plaintiff.

38.   As a result of Defendant’s violations of the FDCPA, Plaintiff is entitled to statutory

      damages in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

      reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3), from

      Defendant herein.

                                       COUNT II.

                                        FRAUD

39.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.


                                            -7-
        CASE 0:21-cv-01593-JRT-HB Doc. 1 Filed 07/09/21 Page 8 of 16




40.   The Minnesota Court of Appeals has held:

             A prima facie case of fraudulent misrepresentation requires the
             plaintiff to establish that

                    (1) there was a false representation by a party of a past or
                    existing material fact susceptible of knowledge; (2) made with
                    knowledge of the falsity of the representation or made as of the
                    party's own knowledge without knowing whether it was true or
                    false; (3) with the intention to induce another to act in reliance
                    thereon; (4) that the representation caused the other party to act
                    in reliance thereon; and (5) that the other party suffered
                    pecuniary damage as a result of the reliance.

             Hoyt Props., Inc., 736 N.W.2d at 318 (quotation omitted). “A
             misrepresentation may be made either (1) by an affirmative statement
             that is itself false or (2) by concealing or not disclosing certain facts
             that render the facts that are disclosed misleading.” M.H. v. Caritas
             Family Servs., 488 N.W.2d 282, 289 (Minn.1992).

      Beckman v. Wells Fargo Bank, N.A., No. A15-1819, 2016 WL 5640664, at *5–6

      (Minn. Ct. App. Oct. 3, 2016).

41.   During the collection communications transmitted by Defendant to Plaintiff in the

      past year, Defendant repeatedly and falsely represented to that Plaintiff was

      obligated to pay interest and other charges on these obligations in excess of the

      amounts permitted by Minnesota law, when, in material fact, Plaintiff was not so

      obligated.

42.   Defendant knew that the alleged debt it was attempting to collect from Plaintiff had

      been padded with illegal and impermissible collection fees, and that therefore

      Plaintiff had no legal obligation to pay it, but it withheld that fact from Plaintiff and

      instead told Plaintiff that he must pay it.




                                             -8-
        CASE 0:21-cv-01593-JRT-HB Doc. 1 Filed 07/09/21 Page 9 of 16




43.   As a licensed Minnesota collection agency, Defendant knew or should have known

      that it had no right to add impermissible collection fees under the FDCPA or fees

      that were not provided under the contract or otherwise permitted by law. See Kojetin

      v. C U Recovery, Inc., 212 F.3d 1318 (8th Cir. 2000).

44.   Plaintiff has suffered actual pecuniary damages as a result of this Defendant’s

      deliberate fraudulent misrepresentations of these material facts.

45.   Defendant’s misrepresentations that Plaintiff owed this amount, when Plaintiff in

      fact did not, were material misrepresentations of fact because they influenced

      Plaintiff’s judgment and decisions regarding entering into the agreement to repay it.

46.   Defendant knew that its misrepresentations to Plaintiff were false at the time

      Defendant made them.

47.   Defendant’s misrepresentations were made intending that Plaintiff would rely on

      them.

48.   Plaintiff reasonably relied upon and acted upon Defendant’s misrepresentations and

      suffered damages in wasted time seeking legal advice and the costs of litigation in

      this matter to vindicate Plaintiff’s rights under the FDCPA, as well as other damages

      in that he overpaid by at least $5 on this alleged debt.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

      • for an award of actual and statutory damages of $1,000.00 pursuant to 15 U.S.C.

         §1692k(a)(2)(A) against Defendant and for Plaintiff;

      • for an award of costs of litigation and reasonable attorney’s fees pursuant to 15


                                            -9-
       CASE 0:21-cv-01593-JRT-HB Doc. 1 Filed 07/09/21 Page 10 of 16




         U.S.C. § 1692k(a)(3) against Defendant and for Plaintiff;

     • for actual damages for fraud that were directly caused by relying on the

         fraudulent misrepresentations made by Defendant to Plaintiff regarding this

         alleged debt;

     • and for such other and further relief as may be just and proper.

                                            Respectfully submitted,

                                            THE BARRY LAW OFFICE, LTD

Dated: July 5, 2021                         By: s/ Peter F. Barry
                                            Peter F. Barry, Esq.
                                            Attorney I.D.#0266577
                                            2828 University Ave. SE, Suite 202
                                            Minneapolis, Minnesota 55414-4127
                                            Telephone: (612) 379-8800
                                            pbarry@lawpoint.com

                                            Attorney for Plaintiff




                                         -10-
CASE 0:21-cv-01593-JRT-HB Doc. 1 Filed 07/09/21 Page 11 of 16
         CASE 0:21-cv-01593-JRT-HB Doc. 1 Filed 07/09/21 Page 12 of 16




NOTICE TO PRESERVE ALL DOCUMENTS, RECORDINGS, AND TANGIBLE
THINGS, AND ALL ELECTRONICALLY STORED INFORMATION (“Notice”)


To the Defendant(s) Above:

As you know, this law firm has been retained to represent the Plaintiff in the above
captioned matter (“Lawsuit”). As used in this notice, the terms “you” and “your” refer
to the Defendant(s) above-named and their predecessors, successors, parents, subsidiaries,
divisions and affiliates and its respective officers, directors, agents, attorneys, accounts,
employees, partners, contractors and other persons occupying similar positions or
performing any functions on behalf of Defendant.

My client respectfully demands that you preserve all recordings, documents, tangible
things and electronically stored information that are in anyway relevant to the
Lawsuit. A civil suit has been commenced against you by my client in the District Court
herein, related to the matters described herein.

You have a legal duty to preserve evidence in this matter. This duty to preserve
evidence exists not only after the formal commencement of litigation, but whenever a party
knows or should know that litigation is reasonably foreseeable. The Minnesota Supreme
Court has specifically addressed this issue:

       We have said that the spoliation of evidence is the “failure to preserve
       property for another's use as evidence in pending or future
       litigation.” Federated Mut. Ins. Co. v. Litchfield Precision Components,
       Inc., 456 N.W.2d 434, 436 (Minn.1990) (quoting County of Solano v.
       Delancy, 264 Cal.Rptr. 721, 724 n. 4 (Cal.Ct.App.1989)). Further, we have
       recognized that, regardless of whether a party acted in good or bad faith, “the
       affirmative destruction of evidence has not been condoned.” Patton, 538
       N.W.2d at 119. The duty to preserve evidence2 exists not only after the
       formal commencement of litigation, but whenever a party knows or should
       know that litigation is reasonably foreseeable. See id. at 118–19. Breach of
       the duty to preserve evidence once such a duty arises may be sanctioned,
       under a court's inherent authority, as spoliation. See id. at 118. Here, we
       specifically reaffirm our rule that custodial parties have a duty to preserve
       relevant evidence for use in litigation. Id. at 116. We also reaffirm our
       previously stated rule that, even when a breach of the duty to preserve
       evidence is not done in bad faith, the district court must attempt to remedy
       any prejudice that occurs as a result of the destruction of the evidence. Id.

Miller v. Lankow, 801 N.W.2d 120, 127–28 (Minn. 2011)



                                            -12-
         CASE 0:21-cv-01593-JRT-HB Doc. 1 Filed 07/09/21 Page 13 of 16




Once a duty to preserve evidence has arisen, the breach of that duty may subject a
party to sanctions under a court's inherent authority as spoliation. "Courts have long
afforded redress for the destruction of evidence * * *." Federated Mut. Ins. Co. v. Litchfield
Precision Components, Inc., 456 N.W.2d 434, 436 (Minn.1990).

Much of the information that is subject to disclosure or responsive to discovery in this
case may be stored on your current and former computer systems and other media
and devices, including personal digital assistants, voice messaging systems, online
repositories, telephone recording systems, hard drives and cell phones. The term
Electronically Stored Information (hereinafter “ESI”) should be afforded the broadest
possible meaning and includes (by way of example and not as an exclusive list) potentially
relevant information electronically, digitally, magnetically, optically or otherwise stored
as:

        • Audio and/or video records of any telephone calls and conversations
          made related to the events described in the Lawsuit
        • digital communications (for example email, voicemail, imaging,
          scanning, and/or instant messaging);
        • email service stores and server information (for example SQL Server,
          Oracle, Dropbox, Box, lotus, domino.nsf, Microsoft exchange.edb,
          Google Corporate Gmail, etc.);
        • word processing documents (for example Microsoft Word or
          WordPerfect files and all drafts thereof);
        • spreadsheets and tables;
        • accounting application data;
        • imaging and facsimile files;
        • recordings of any conversations with my client;
        • phone records of any calls to my client;
        • databases (for example Access, Oracle, SQL Server data);
        • Contact and relationship data management (for example Outlook, Ask or
          Interaction);
        • Calendar and diary application data;
        • online access data (for example temporary internet files, history files and
          cookies);
        • presentations (for example PowerPoint and Corel presentations);
        • network access and server activity logs relating to information exchanged
          between you and third parties, and by you with third parties;
        • project management application data;
        • backup and archival files;
        • letters, documents, or correspondence of whatever kind related to existing
          loss prevention policies, and changes, updates, alterations made to loss
          prevention policies for the past three (3) years


                                            -13-
         CASE 0:21-cv-01593-JRT-HB Doc. 1 Filed 07/09/21 Page 14 of 16




My client hereby demands that you preserve both accessible and inaccessible ESI.
This demand is reasonable and necessary. Pursuant to the Rules of Civil Procedure, in the
event of an eventual civil suit you must identify all sources of ESI you decline to produce
and demonstrate why such sources are not reasonably accessible. For good cause shown
in that event, the Court may order production of ESI even if it is not reasonably accessible.
Accordingly, you must preserve ESI that you deem inaccessible so as not to preempt the
Court’s authority.

Preservation requires your immediate intervention. You must act immediately to
preserve potentially relevant ESI, including, without limitation, information and the earlier
of a created or last modified date for ESI concerning any activity, updates, changes,
alterations, or modifications to the information maintained by you related to the events
described in the above-referenced lawsuit, through the date of this demand. Adequate
preservation of ESI requires more than simply refraining from efforts to destroy or dispose
of such evidence. You must immediately intervene to prevent loss due to routine
operations or malfeasance and employ proper techniques and protocols to preserve ESI.
Booting a drive, examining its contents or running any application may irretrievably alter
the evidence contained therein and constitute spoliation of evidence.

You are also directed to immediately initiate a litigation hold for potentially relevant
ESI, documents and tangible things, and to act diligently and in good faith to secure
and audit compliance with that litigation hold. You are further directed to immediately
identify and modify or suspend features of your information systems and devices, which,
in routine operation, operate to cause the loss of potentially relevant ESI. Examples of
such features and operations that could result in spoliation include:

          • purging the contents of email repositories by age, capacity or any other
            criteria
          • using data or media wiping, disposal, erasure of encryption utilities or
            devices
          • overriding erasing, destroying or discarding backup media
          • reassigning, re-imaging or deposing of systems, servers, devices or media
          • running antivirus or other programs affecting wholesale metadata alteration
          • releasing or purging online storage repositories
          • using metadata stripper utilities
          • disabling server, packet or local instant messaging login
          • executing drive or file defragmentation or compression programs
          • shredding or other destruction of documents, routine or otherwise

You should anticipate that your officers, employees, or others may seek to hide,
destroy or alter ESI. This is not a concern that is unique to you or your organization.



                                            -14-
         CASE 0:21-cv-01593-JRT-HB Doc. 1 Filed 07/09/21 Page 15 of 16




Rather it is simply conduct that occurs with such regularity that any custodian of ESI and
their counsel must anticipate and guard against its occurrence. You are directed to preserve
complete backup tape sets (including differentials and incrementals) containing recordings,
emails and ESI for any person involved in the activity, updates, changes, alterations, or
modifications to the information maintained by you related to the events described in the
above-referenced lawsuit, through the date of this demand, whether inside or outside of
your organization and control. You should also take affirmative steps to prevent anyone
with access to your data, systems or archives from seeking to modify destroy or hide ESI.

As an appropriate and cost-effective means of preservation, you should remove from
service and securely sequester the systems, media and devices housing potentially
relevant ESI. In the event that you deem it impractical to sequester those systems, we
believe that the breadth of preservation required, coupled with the modest number of
systems implicated, dictates that forensically sound imaging of the systems identified
above is expedient and cost effective. As we anticipate the need for forensic examination
of one or more of the systems and the presence of relevant evidence in forensically
accessible areas of the drives, we demand that you employ forensically sound ESI
preservation methods. Failure to use such methods imposes a significant threat of
spoliation and data loss. Be advised that a conventional copy, backup or ghosting of a hard
drive does not produce a forensically sound image because it only captures active, unlocked
data files and fails to preserve forensically significant data.

You should anticipate that certain ESI, including but not limited to recordings,
spreadsheets and databases will be sought in the forms or form in which it was
ordinarily maintained, that is in native form. Accordingly, you should preserve ESI in
such native forms and should not employ methods to preserve ESI that remove or degrade
the ability to search ESI by electronic means or that make it difficult or burdensome to use
that information.

You should further anticipate the need to disclose and produce system and
application metadata and act to preserve it. System metadata is information describing
the history and characteristics of other ESI. This information is typically associated with
tracking or managing an electronic file and often includes data reflecting a file’s name,
size, custodian, location and dates of creation and last modification or access. Metadata
may be overwritten or corrupted by careless handling or improper preservation, including
by moving, copying or examining the contents of files. As hard copies do not preserve
electronic search ability or metadata, they are not an adequate substitute for, or cumulative
of, electronically stored versions. If information exists in both electronic and paper forms,
you should preserve both the forms.

We desire to work with you to agree upon an acceptable protocol for forensically
sound preservation and can supply a suitable protocol if you will furnish an inventory
and description of the systems and media to be preserved. Alternatively, if you


                                            -15-
         CASE 0:21-cv-01593-JRT-HB Doc. 1 Filed 07/09/21 Page 16 of 16




promptly disclose the preservation protocol you intend to employ, perhaps we can now
identify any points of disagreement and resolve them.

A successful and compliant ESI preservation effort requires expertise. If you do not
currently have such expertise, we urge you to engage the services of an expert in electronic
evidence and computer forensics. Perhaps our respective experts can work cooperatively
to secure a balance between evidence preservation and burden that is fair to both sides and
acceptable to the Court. I am available to discuss reasonable preservation steps; however,
you should not defer preservation steps pending such discussions if ESI may be lost or
corrupted as a consequence of delay. Should your failure to preserve potentially relevant
evidence result in the corruption, loss or delay of production of evidence to which we are
entitled, that failure would constitute spoliation of evidence.

Please confirm in writing no later than five (5) business days from the date of this
Notice, that you have taken the steps outlined in this Notice to preserve ESI and
tangible documents potentially relevant to this pending action. If you have not
undertaken the steps outlined above, or have taken other actions, please describe what you
have done to preserve potentially relevant evidence.

If you retain legal counsel with respect to these matters, please direct this Notice to their
immediate attention. Thank you for your anticipated cooperation in this vital matter.

                                               Respectfully submitted,

                                               THE BARRY LAW OFFICE, LTD

 Dated: July 5, 2021                           By: s/ Peter F. Barry
                                               Peter F. Barry, Esq.
                                               Attorney I.D.#0266577
                                               2828 University Ave. SE, Suite 202
                                               Minneapolis, Minnesota 55414-4127
                                               Telephone: (612) 379-8800
                                               pbarry@lawpoint.com

                                               Attorney for Plaintiff




                                            -16-
